USCA4 Appeal: 21-7576      Doc: 11         Filed: 02/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7576


        MARVIN EDUARDO LUNA GOMEZ,

                            Plaintiff - Appellant,

                     v.

        INTERNAL REVENUE SERVICE,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. M. Hannah Lauck, District Judge. (3:20-cv-00675-MHL-EWH)


        Submitted: February 17, 2022                                 Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Marvin Eduardo Luna Gomez, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7576      Doc: 11         Filed: 02/23/2022      Pg: 2 of 2




        PER CURIAM:

               Marvin Eduardo Luna Gomez appeals the district court’s order dismissing his action

        as frivolous. On appeal, we confine our review to the issues raised in the informal brief.

        See 4th Cir. R. 34(b). Because Gomez’s informal brief does not challenge the bases for

        the district court’s disposition, he has forfeited appellate review of the court’s order. See

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2